Citation Nr: 1044328	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for gastrointestinal disability 
claimed as peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

When this case previously was before the Board in July 2009, it 
was remanded for additional development.  The case since has been 
returned to the Board for further appellate action.


REMAND

In the July 2009 remand, the Board instructed the originating 
agency to afford the Veteran a VA examination to determine the 
etiology of the Veteran's claimed gastrointestinal disability.  
Pursuant to the Board's directive, the Veteran was afforded a VA 
examination in January 2010.  Following the review of the claims 
folder and the examination of the Veteran, the examiner provided 
an opinion against the Veteran's claim; however, the examiner did 
not specifically address the Veteran's contention that his 
claimed disability resulted from the stress of his military 
service.  Therefore, the Board has not found the examination 
report to be adequate for adjudication purposes.

In addition, the Board notes that the Veteran has reported that 
he was a member of the Army Reserves from April 1968 to April 
1972 and a member of the Army National Guard from March 1975 to 
March 1985.  The Veteran asserts that he was discharged from the 
Army National Guard because of ulcers and other problems.  No 
documentation concerning the Veteran's service in the Army 
Reserves or the Army National Guard is currently of record.  
Therefore, further development to verify the Veteran's dates of 
service in the Army Reserves and the Army National Guard and to 
obtain medical records pertaining to such service is in order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to verify the 
Veteran's dates of active and inactive duty 
while a member of the Army Reserves and the 
Army National Guard.  It should also 
undertake all indicated development to 
obtain all available medical records 
pertaining to such service.

2.  Then, the claims folder should be 
returned to the physician who performed the 
January 2010 examination of the Veteran.  
The examiner should be requested to review 
the claims folder and prepare an addendum 
providing an opinion with respect to each 
gastrointestinal disorder present during 
the pendency of this claim as to whether 
there is a 50 percent or better probability 
that the disorder originated during the 
Veteran's extended period of active duty, 
was manifested within one year after the 
Veteran's discharge from the extended 
period of active duty or is etiologically 
related to the Veteran's extended period of 
active duty or to a period of active duty 
for training.  The examiner should 
specifically address the Veteran's 
contention that the claimed disability is 
etiologically related to stress associated 
with his service in Vietnam.  

The rationale for each opinion expressed 
must also be provided.

If the January 2010 examiner is not 
available, the claims folder should be 
reviewed by another physician with 
appropriate expertise who should be 
requested to provide the required opinions 
with supporting rationale.  Another 
examination of the Veteran should only be 
performed if deemed necessary by the person 
providing the opinions.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


